PER CURIAM:
Claimants Sharon Hess and Debra L. Pauley, seek an award of $318.41 from the respondent, Division of Highways, for damages to a 1978 Ford Granada owned by Ms. Hess. This claim came before the Court for hearing on February 23, 1995, and two witnesses for the claimants were unable to attend the hearing. Therefore, the claim was continued until July 15, 1995, at which *23time the Court heard the evidence which established the facts in the claim.
On January 5, 1994, at 1:00 p.m., Ms. Pauley was driving Ms. Hess' vehicle across the Seventh Avenue Bridge in Charleston, Kanawha County, when the vehicle unexpectedly struck a hole in the bridge. According to Ms. Pauley, the road conditions were slushy, due to a large amount of melting snow, and she was traveling at 25 miles per hour. The hole was between eight and ten inches deep. However, Ms. Pauley was unable to see the hole because it was filled with sludge. As a result of the accident, the vehicle lost a hubcap and sustained damage to the tire and rim. At the time of the accident, Ms. Pauley was in the process of buying the vehicle from Ms. Hess for 4350.00. Ms. Pauley sold the vehicle for $325.00 after the accident.
Joseph Weekley, a crew leader for the respondent, testified that his responsibilities include routine road maintenance and repair in the vicinity of the accident. According to Mr. Weekley, road crews were engaged in snow and tree removal work on January 4, 5, and 6, 1994. During this three day period on patching work was performed since every crew member was needed for clearing roads.
This Court is well aware of the takes official notice of the fact that January 1994, was a month of severe weather which significantly impacted the condition of all the roads and highways throughout the State. The snow and rain created dangerous driving upon all of the roads and highways. The respondent, by necessity, concentrated its maintenance efforts upon snow and ice removal activities which had to take priority over all other maintenance activities.
In accordance with the findings of facts as stated hereinabove, the Court has determined that the claimants have not established any negligence on the part of the respondent at the time of Ms. Pauley's accident. Therefore, this claim is denied.
Claim disallowed.